   USDC IN/ND case 3:20-cv-00650-DRL document 1 filed 11/23/20 page 1 of 6



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 UNITED STATES OF AMERICA,

                        Plaintiff,

         v.                                                 CAUSE NO. 3:19-CR-60-DRL-MGG

 QUE’LIN JONES,

                       Defendant.

                                      OPINION & ORDER

       Que’lin Jones, proceeding pro se, seeks resentencing under 28 U.S.C. § 2255. Mr. Jones argues

that his lawyer did not have enough time to prepare for his sentencing hearing, his sentence unfairly

considered his juvenile history, the sentencing was difficult for the judge, and he did not receive

enough of a downward departure in his sentence for assistance. The government responded. The

court now denies the motion.

                                         BACKGROUND

       In June 2019, an off-duty law enforcement officer working security at a bar surveilled its

parking lot after being notified of an individual with a firearm. The officer saw Mr. Jones holding a

firearm with an extended magazine and arrested him. Mr. Jones said he borrowed the firearm to

confront a person who had just robbed him. He eventually pleaded guilty to possessing a firearm

unlawfully as a felon. See 18 U.S.C. § 922(g)(1). The court sentenced him to 51 months imprisonment,

followed by two years of supervised release.

       In reaching its sentence, the court calculated Mr. Jones’ guideline range (51 to 63 months) and

considered the sentencing factors under 18 U.S.C. § 3553(a). Notably, Mr. Jones fell into the highest

criminal history category (VI) at only 19 years old. He nonetheless received a sentence at the bottom

of the range. The court found it necessary to impose a sentence of imprisonment given the
    USDC IN/ND case 3:20-cv-00650-DRL document 1 filed 11/23/20 page 2 of 6


ineffectiveness of his past correctional treatment—including probation, home monitoring, juvenile

detention, and day reporting. None deterred his criminal conduct. Given all the sentencing factors

under 18 U.S.C. § 3553(a), a higher sentence was unnecessary to promote federal sentencing goals.

        On March 13, 2020, Mr. Jones began serving his term of imprisonment at the Chicago

Metropolitan Correctional Center (MCC). In August 2020, the government temporarily transferred

Mr. Jones from Chicago MCC to the Grady County Detention Center in Oklahoma. On August 27,

2020, the government transferred Mr. Jones from the Grady County Detention Center to FCI Butner

Medium 1 in North Carolina. Mr. Jones has a projected good conduct release date of February 12,

2023. His home detention eligibility date is September 11, 2022.

                                              STANDARD

        In extraordinary situations, the court may vacate, set aside, or correct a prisoner’s sentence. 28

U.S.C. § 2255(a); Hays v. United States, 397 F.3d 564, 566-567 (7th Cir. 2005). The writ of habeas corpus

is secured in Article I, § 9, cl. 2 of the United States Constitution: “The Privilege of the Writ of Habeas

Corpus shall not be suspended, unless when in Cases of Rebellion or Invasion the public Safety may

require it.” Historically, criminal defendants subject to a final conviction were entitled to habeas relief

only if the court that rendered the judgment lacked jurisdiction. Ex parte Watkins, 28 U.S. 193, 202

(1830). The writ has since been expanded to provide prisoners relief from various violations of the

Constitution, laws, or treaties of the United States. 28 U.S.C. § 2255(a); Danforth v. Minnesota, 552 U.S.

264, 272-73 (2008); Estelle v. McGuire, 502 U.S. 62, 68 (1991). Such writ, however, is not a substitute

for direct appeal. Doe v. United States, 51 F.3d 693, 698 (7th Cir. 1995).

        When reviewing a petition under 28 U.S.C. § 2255, the court should examine the entire record,

the motion, and other files. The court should hold an evidentiary hearing when the petitioner alleges

facts that, if proven, would entitle him to relief. Torres-Chavez v. United States, 828 F.3d 582, 586 (7th

Cir. 2016); see also 28 U.S.C. § 2255(b). He must do this through a detailed and specific sworn affidavit,


                                                     2
    USDC IN/ND case 3:20-cv-00650-DRL document 1 filed 11/23/20 page 3 of 6


which is a threshold requirement to an evidentiary hearing. Kafo v. United States, 467 F.3d 1063, 1067

(7th Cir. 2006). Allegations that are “vague, conclusory, or palpably incredible” rather than detailed

and specific aren’t good enough to entitle a petitioner to an evidentiary hearing. Machibroda v. United

States, 368 U.S. 487, 495 (1962). Likewise, when the motion and records conclusively show that the

petitioner is not entitled to relief, the court needn’t hold an evidentiary hearing. See Boulb v. United

States, 818 F.3d 334, 339 (7th Cir. 2016). That is the case here.

                                              DISCUSSION

        A.      Mr. Jones Cannot Establish a Violation of His Sixth Amendment Right to the Effective Assistance
                of Counsel.

        The Sixth Amendment to the United States Constitution guarantees a defendant the right to

counsel. That includes the right to the effective assistance of counsel. McMann v. Richardson, 397 U.S.

759, 771 n.14 (1970). To show a violation of this right, a defendant must show that (1) his counsel’s

representation “fell below an objective standard of reasonableness,” and (2) “but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Strickland v. Washington,

466 U.S. 668, 688 & 694 (1984). “A defendant’s failure to satisfy either prong is fatal to his claim.”

Ebbole v. United States, 8 F.3d 530, 533 (7th Cir. 1993). “Even though sentencing does not concern the

defendant’s guilt or innocence, ineffective assistance of counsel during a sentencing hearing can result

in Strickland prejudice because any amount of [additional] jail time has Sixth Amendment significance.”

Lafler v. Cooper, 566 U.S. 156, 165 (2012) (internal quotations omitted).

        Here, Mr. Jones asserts that he was given a new lawyer, Anthony Kowals, before his sentencing

hearing. Mr. Kowals had three weeks to review the case before the hearing. Mr. Jones and Mr. Kowals

met three times during that three-week period; but Mr. Jones says “those meetings were not regarding

anything about my pre-sentence report” (ECF 62 at 11). However, while at the hearing, Mr. Jones told

the court under oath that he had read the presentence report and discussed it with Mr. Kowals.

Because Mr. Jones’ statement in open court carries “a strong presumption of verity,” Blackledge v.
                                                      3
    USDC IN/ND case 3:20-cv-00650-DRL document 1 filed 11/23/20 page 4 of 6


Allison, 431 U.S. 63, 73-74 (1977), the court gives no weight to his statement now that his meetings

with Mr. Kowals didn’t include any discussion about the presentence report.

        Mr. Jones further says Mr. Kowals made objections at the hearing but that Mr. Kowals “did

not have enough time to argue our objections in motions” (ECF 62 at 11). However, Mr. Kowals did

in fact file supplemental objections to the presentence report’s criminal history calculation detailing

Mr. Jones’ objections (ECF 41). Mr. Jones was also heard on those objections at the sentencing

hearing. Nothing indicates that the presentation of objections was subpar (indeed, it was well

presented) or that more time would have changed any outcome. Therefore, the court also dismisses

the notion that Mr. Kowals didn’t adequately consider Mr. Jones’ objections.

        Because the court analyzes Mr. Kowals’ performance under the presumption that it was

reasonably proficient, Galbraith v. United States, 313 F.3d 1001, 1008 (7th Cir. 2002), and because Mr.

Jones’ contentions to the contrary lack any merit, the court dismisses the first ground of Mr. Jones’

motion.

        B.      Mr. Jones Failed to Preserve Any Challenge to his Criminal History Calculation and Cannot Show
                Any Violation on this Ground.

        “Where a defendant has procedurally defaulted a claim by failing to raise it on direct review,

the claim may be raised in habeas only if the defendant can first demonstrate either cause and actual

prejudice, or that he is actually innocent.” Bousley v. United States, 523 U.S. 614, 622 (1988) (internal

quotations omitted).

        While Mr. Jones complains that he “was given 4 years in federal adult prison based all off of

[his] juvenile history,” (ECF 62 at 11), he failed to preserve any challenge to the calculation of his

criminal history by not raising such a challenge on direct appeal. Furthermore, Mr. Jones makes no

claim that there was cause or prejudice for his default or that he is actually innocent.

        Aside from the procedural default, Mr. Jones’ argument lacks merit because the sentencing

guidelines recommend that the sentencing court assess criminal history points for juvenile history. See
                                                     4
    USDC IN/ND case 3:20-cv-00650-DRL document 1 filed 11/23/20 page 5 of 6


U.S.S.G. §§ 4A1.1 app. n.2, 4A1.2(d)(A), 4A1.1 app. n.3; 4A1.2(d)(B). The court adjusted his criminal

history points down one point based on the objection. No more was required. The court denies the

second ground of Mr. Jones’ motion.

        C.      Mr. Jones Failed to Preserve Any Challenge to the Sentence and Cannot Show Any Violation on
                this Ground.

        Mr. Jones argues that the knowledge of his case was too “difficult to [the judge] and [the judge]

not knowing 100% what to do he chose to do what he felt” (ECF 62 at 12). Mr. Jones failed to preserve

any challenge on this basis by not raising it on direct appeal. He also makes no claim that there was

cause or prejudice for his default or that he is actually innocent.

        Even if Mr. Jones hadn’t defaulted on this argument, it wouldn’t be successful on the merits

because the court reviewed the 18 U.S.C. § 3553(a) factors at length and sentenced Mr. Jones to 51

months of imprisonment, which was within the guidelines range (ECF 66 at 41). See United States v.

Armand, 856 F.3d 1142, 1146 (7th Cir. 2017) (reviewing court will “presume [a defendant’s] sentence

within the Guidelines range is reasonable.”). Nor was the nature of this case too difficult for the court.

The court sees numerous defendants charged with unlawfully possessing a firearm as a felon. The

court denies habeas corpus relief for this third ground.

        D.      Mr. Jones Failed to Preserve Any Challenge to the Extent of his Downward Departure for Assistance
                and Cannot Show Any Violation on this Ground.

        Mr. Jones makes one final argument based on his assistance to the government (ECF 62 at

13). Yet once again, Mr. Jones failed to preserve any challenge on this basis by not raising it on direct

appeal. He also makes no claim that there was cause or prejudice for his default or that he is actually

innocent. This argument additionally fails on the merits because Mr. Jones agreed to the four-level

departure proposed by the government at the time of sentencing, (ECF 65 at 5), and the court agreed

with the departure as well (ECF 29; ECF 65 at 2-9). The court denies habeas relief here.




                                                       5
    USDC IN/ND case 3:20-cv-00650-DRL document 1 filed 11/23/20 page 6 of 6


                                              CONCLUSION

        Petitions under 28 U.S.C. § 2255 are meant for extraordinary circumstances, when a

defendant’s imprisonment stems from a constitutional violation, not a last effort to avoid

imprisonment or service of imprisonment for a crime. Mr. Jones’ sentence of imprisonment wasn’t

the result of any constitutional violation. Accordingly, the court DENIES his motion to vacate his

sentence (ECF 62) and GRANTS the motion to seal (ECF 72).

        Under Section 2255 Habeas Corpus Rule 11, the court must also consider whether to grant or

deny a certificate of appealability. If the court issues a certificate, the court must state the specific issue

or issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). When a petition is dismissed on

procedural grounds, the petitioner must show that reasonable jurists would find it debatable (1)

whether the court was correct in its procedural ruling and (2) whether the petition states a valid claim

for denial of a constitutional right. Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). When a petition is

dismissed on the merits, the petitioner must show “that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.” Id. at 484. Here, there is no basis

for finding that reasonable jurists would debate the court’s rulings on any of the grounds of Mr. Jones’

petition. Accordingly, the court DENIES him a certificate of appealability.

        SO ORDERED.

        November 23, 2020                                  s/ Damon R. Leichty
                                                           Judge, United States District Court




                                                      6
